SEPARATION AGREEMENT

 

THIS AGREEMENT, dated as of October 16, 2006 (the “Agreement”), by and between
VIACOM INC., a Delaware corporation (the “Company”), and THOMAS E. FRESTON (the
“Executive”).

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement, dated July 1, 2004, as amended by that certain assignment agreement,
dated June 14, 2005 (the “Employment Agreement”) (any capitalized terms used
without definition in this Agreement to have the meaning assigned to them in the
Employment Agreement);

WHEREAS, on September 5, 2006, the Company and the Executive entered into a
certain letter agreement (the “Letter Agreement”) pursuant to which the
Executive resigned for “Good Reason” (as defined in paragraph 8(b) of the
Employment Agreement) from service as Chief Executive Officer of the Company, as
a member of the Board of Directors of the Company (the “Board”), and as an
officer and/or director of each subsidiary and affiliate of the Company and the
Board and Company agreed and accepted such resignation for Good Reason;

WHEREAS, the parties intend that this Agreement shall confirm the Executive’s
resignation for Good Reason as set forth in the Letter Agreement, provide for
his resignation from employment with the Company for Good Reason and set forth
the terms relating to his resignation for Good Reason;

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:

 

1.

Resignation Date.

(a)          The Executive hereby resigns for “Good Reason” from his employment
with the Company, effective as of September 22, 2006 (the “Resignation Date”)
and confirms his resignation for Good Reason from service as Chief Executive
Officer of the Company, a member of the Board and from all other offices and
positions, with the Company and all of its subsidiaries, affiliates, joint
ventures, partnerships or any other business enterprises, as well as from any
office or position with any trade group or other industry organization which he
holds on behalf of the Company or its subsidiaries or affiliates.

(b)          The Board and the Company hereby agree that the Executive’s
resignation is for Good Reason and accept the Executive’s resignation for Good
Reason, and they further agree that they will not at any time assert any claim,
or otherwise take any position, contesting the validity or effectiveness of such
resignation for Good Reason. Without limiting the foregoing, the Company waives
any notice requirements and cure periods under the Employment Agreement with
respect to the Executive’s resignation for Good Reason.

2.            Payments and Benefits. Subject to the provisions of paragraph 19
of this Agreement:



(a)         Termination Payments and Benefits. In connection with the
Executive’s resignation, the Company shall pay and provide the Executive with
the payments and benefits (the “Termination Payments and Benefits”) described in
this paragraph 2(a), which shall be payable as provided herein, provided that
the Executive does not revoke this Agreement during the Revocation Period (as
defined below). The Termination Payments and Benefits shall consist of the
following:

(i)          The Company will pay the Executive the cash amount set forth on
Schedule (a)(i) attached hereto (the “Cash Amount”), such amount having been
determined in accordance with paragraph 8(d)(i) of the Employment Agreement.
Fifty percent (50%) of the Cash Amount shall be paid in a lump sum on the
Payment Date (as defined below). The remaining fifty percent (50%) of the Cash
Amount will be paid in accordance with the Company’s regular payroll practices
beginning with the first payroll period ending after the Resignation Date and
continuing through June 30, 2009; provided, however, that any payments that
would have made been pursuant to the foregoing schedule in respect of payroll
periods ending on or before the six-month anniversary of the Resignation Date
shall instead be aggregated and paid on the Payment Date. Notwithstanding the
two preceding sentences, in the event of the Executive’s death any portion of
the Cash Amount that has not been paid will be paid on the fifth business day
following the Company’s receipt of notice of the Executive’s death. The earlier
of (x) the first business day following the six-month anniversary of the
Resignation Date and (y) the fifth business day following the Company’s receipt
of notice of the Executive’s death is referred to as the “Payment Date”.

(ii)        The Company will pay the Executive the amounts set forth on Schedule
(a)(ii) on the Payment Date, such amounts representing Accrued Obligations and
having been determined in accordance with paragraph 8(d)(vii) of the Employment
Agreement.

(iii)       The Company will provide the Executive will all forms necessary for
the Executive to elect the commencement date for payment of his benefits under
the Viacom Pension Plan and the Viacom Excess Pension Plan in accordance with
the terms of such plans, it being understood and agreed that such payment shall
not commence before April 1, 2007. Under the terms of the Company’s retiree
medical program, the Executive shall be entitled to elect retiree medical
benefits to commence simultaneously with commencement of payment of his benefits
under the Viacom Pension Plan and the Viacom Excess Pension Plan. The Company
will provide the Executive will all forms necessary for him to make any
distribution election available to him under the Viacom 401(k) Plan (the “401(k)
Plan”). The Executive’s balance under the Viacom Excess 401(k) Plan for
Designated Senior Executives (the “Excess 401(k) Plan”) referenced on Schedule
(a)(iii) will be paid to him in a single lump sum on or about January 31, 2007
in accordance with the terms of such Plan. The Company confirms that no
contributions have been made to the 401(k) Plan or credited to the Excess 401(k)
plan since December 31, 2004 and that the Company has not materially modified
the terms of the Excess 401(k) Plan since December 31, 2004.

 

 

 

2

 

                                          
                                                             



(iv)   The Company will provide the Executive and his family coverage under all
medical and dental plans in which he participated prior to the Resignation Date,
provided under COBRA (and will pay all COBRA premiums in connection therewith
(the “COBRA Premiums”)), for the period from the Resignation Date until the
earliest of (x) the 18 month anniversary of the Resignation Date; (y) the date
on which coverage for the Executive and his family begins under the Company’s
retiree medical program (it being understood that the Company’s retiree medical
program includes medical but not dental benefits and that the Executive’s
election of coverage under the Company’s retiree medical program will not affect
his entitlement to continued coverage for dental benefits under COBRA) and (z)
the date on which the Executive becomes eligible for medical and dental coverage
from a third party, provided, that, with respect to the period from the
Resignation Date to the Payment Date, the Executive will pay the Company in
advance for the cost of the COBRA Premiums, which amounts will be reimbursed by
the Company to the Executive in a lump sum on the Payment Date. For the period
between the 18 month anniversary of the Resignation Date and the earlier of (A)
June 30, 2009 and (B) the date on which the Executive becomes eligible for
medical and dental coverage from a third party, the Executive will obtain
medical and dental insurance for the Executive and his family, which coverage
will be comparable to the coverage the Executive was provided by the Company
immediately prior to the Resignation Date (and the Company will, at the
Executive’s request, assist the Executive in obtaining this medical and dental
insurance), and the Company will pay to the Executive monthly the cost of such
medical and dental insurance for such period; provided, however, that if the
Executive elects to participate in the Company’s retiree medical program, the
provisions of this sentence shall apply only to dental insurance. For any period
from the Resignation Date through June 30, 2009 in which the Executive
participates in the Company’s retiree medical program, the Company will pay the
Executive’s co-payment under such program (except that if any such payment is
due from the Executive before the six-month anniversary of the Resignation Date,
the Executive will make the payment and the amount thereof will be reimbursed by
the Company to the Executive on the Payment Date).

(v)    The Company will continue to provide the Executive with Eight Million
Dollars ($8,000,000) of life insurance coverage as set forth in paragraph 4 of
the Employment Agreement (and will pay all premiums in connection therewith (the
“Life Insurance Premiums”)) until June 30, 2009 or, if earlier, the date on
which the Executive becomes eligible for life insurance coverage from a third
party employer; provided, however, that, with respect to the period from the
Resignation Date to the Payment Date, the Executive will pay the Company in
advance for the cost of the Life Insurance Premiums (including premiums related
to the Executive’s coverage under the group term life insurance policy
maintained by the Company), which amounts will be reimbursed by the Company to
the Executive in a lump sum on the Payment Date. Notwithstanding the foregoing,
in the event that the Company and the Executive agree that the Company will
provide less than Eight Million Dollars ($8,000,000) of coverage, then the
Executive will have the right to obtain substitute term life insurance coverage
for the amount by

 

3

 



which the coverage provided by the Company falls short of Eight Million Dollars
($8,000,000), and the Company will reimburse the Executive for the premiums for
such substitute coverage (it being understood that any premiums paid by the
Executive prior to the Payment Date will be reimbursed on the Payment Date). The
Executive acknowledges that his Company-provided coverage for disability and
accidental death and dismemberment ended on the Resignation Date.

(vi)   The unvested restricted share units set forth on Schedule (a)(vi) hereto
(the “Restricted Stock Units”) will vest as of the Resignation Date and will be
paid on the Payment Date by the delivery of the corresponding shares of the
Company’s Class B Common Stock, net of any shares of the Company’s Class B
Common Stock withheld by the Company to satisfy its withholding tax obligations
as provided in paragraph 18.

(vii) All stock options granted to the Executive pursuant to the Company’s
Long-Term Management Incentive Plan that are unvested as of the Resignation Date
but would have vested and become exercisable on or before June 30, 2009 (the
“Accelerated Options”), shall vest as of the Resignation Date. All stock options
currently held by the Executive, including the Accelerated Options, are listed
on Schedule 1(a)(vii) and will remain exercisable until the respective
Expiration Date set forth on Schedule (a)(vii).

(viii)                The Company represents that the benefit, pension,
insurance and other plans referred to in this paragraph 2(a) or otherwise set
forth on Exhibit (a)(iii) (the “Plans”) are all of the plans in which the
Executive participated or was entitled to participate in pursuant to the
Employment Agreement or otherwise in connection with his employment with the
Company, and that the Executive is fully vested in all benefits and account
balances that have accrued under the Plans. Except as otherwise provided herein,
the Executive shall be entitled to make all elections, and to receive all
rights, benefits and payments, under the Plans in accordance with the terms of
the Plans.

(b)    Reimbursement of Expenses. The Executive shall be reimbursed for all
expenses he incurred during the course of his employment with the Company in
accordance with the Company’s policies.

(c)    Incorporation. The provisions of paragraph 8(e) (concerning termination
of benefits) and paragraph 8(f) (concerning excise taxes) of the Employment
Agreement are hereby incorporated by reference in their entirety as if they were
set forth herein.

(d)    No Mitigation or Offset. The Executive shall not be required to seek any
other employment or take any other action by way of mitigation or otherwise with
respect to the amounts payable to the Executive under this Agreement. There
shall not be offset or reduction of any amount due to the Executive under this
Agreement by reason of remuneration or other sums payable to him that are
attributable to subsequent employment, consultancy, business activity or other
remunerative activity that the Executive may engage in or perform. Furthermore,
except for deductions and income and payroll tax withholdings as provided in
paragraph 18, the amounts

 

4

 



payable to the Executive on the Payment Date shall not be subject to any offset
or defense whatsoever, including, without limitation, by reason of breach or
alleged breach of any obligation or restriction arising or imposed under this
Agreement.

(e)      Death. Any payment provided to be made to the Executive shall, in the
event of the Executive’s death, instead be made (i) in the case of any payment
pursuant to a plan or other arrangement under which the Executive has designated
a beneficiary, to the Executive’s beneficiary and (ii) in any other case, to the
executor of the Executive’s estate or as otherwise required by law.

3.        Advisory Services. As contemplated in paragraph 8(h) of the Employment
Agreement, the Executive has elected to become an advisor to the Company, as of
the first day following Resignation Date, for a period of three years (the
“Advisory Period”). During the Advisory Period, the Executive will provide such
advisory services concerning the business, affairs and management of the Company
as may be reasonably requested by the Chairman or Chief Executive Officer of the
Company; but he shall not be required to devote more than five (5) days (up to
eight (8) hours per day) each month to such services, which shall be performed
at a time and place mutually convenient to the Executive and the Company. The
Executive may accept full-time employment during the Advisory Period with any
charitable, educational, religious or entertainment industry trade, public
interest or public service organization and he may provide full-time services to
third parties (including serving as a member of the Board of Directors of any
such party) that is not in competition with the Company as described in
paragraph 6(a) of the Employment Agreement and any compensation earned by him
from such employment shall not reduce the compensation or fees payable by the
Company hereunder. During the Advisory Period, the Executive shall, subject to
the provisions of paragraph 19 hereof, receive advisory fees of One Million
Dollars ($1,000,000) per year, payable in accordance with the Company’s then
effective payroll practices; provided, that, the Executive will not receive
payment of such advisory fees prior to the Payment Date and on the Payment Date,
he will receive a lump sum payment of $500,000 or, if the Executive has
terminated the Advisory Period prior to the Payment Date, then, on the Payment
Date, the Executive will receive a pro rata portion of this $500,000 lump sum
payment based on the number of days elapsed between the Resignation Date and the
last day of the Advisory Period divided by 180 (e.g., if 90 days out of a
possible 180 days elapsed between the Resignation Date and the last day of the
Advisory Period, then, on the Payment Date, the Executive would receive a lump
sum payment of $250,000). During the Advisory Period, the Executive will be
subject to paragraph 4 of this Agreement until the later of (x) the last day of
the Advisory Period (as the same may be terminated by him pursuant to the
following sentence) and (y) the period specified in such section. The Executive
may terminate the Advisory Period at any time upon 14 days’ prior notice to the
Company, and without limiting the generality of the foregoing, the restriction
on providing services to a third party that is in competition with the Company
as described in paragraph 6(a) of the Employment Agreement will end upon such
termination of the Advisory Period. The Executive is not and shall not be deemed
to be an employee of the Company by virtue of his retention as an advisor
hereunder or the performance of advisory services to the Company, and the
Executive shall, for all purposes, be deemed an independent contractor.

 

5

 



 

4.

Restrictive Covenants.

(a)      Covenant Provisions. The Executive and the Company shall continue to be
subject to the provisions of paragraph 6(b) through 6(h) of the Employment
Agreement (the “Covenant Provisions”), and the Covenant Provisions are hereby
incorporated by reference into this Agreement in their entirety as if they were
set forth herein.

(b)     Injunctive Relief, Etc. The Executive acknowledges and agrees that any
violation of Covenant Provisions, which provisions are incorporated by reference
into this paragraph 4, will result in irreparable damage to the Company, and,
accordingly, the Company may obtain injunctive and other equitable relief for
any breach or threatened breach of such paragraphs, in addition to any other
remedies available to the Company. The Executive and the Company agree that the
restrictions and remedies contained in the Covenant Provisions of paragraph 4
are reasonable and that it is his intention and the intention of the Company
that such restrictions and remedies shall be enforceable to the fullest extent
permissible by law. If it shall be found by a court of competent jurisdiction
that any such restriction or remedy is unenforceable but would be enforceable if
some part thereof were deleted or the period or area of application reduced,
then such restriction or remedy shall apply with such modification as shall be
necessary to make it enforceable.

(c)      Survival. The obligations of the Executive and the Company under the
Covenant Provisions of this paragraph 4 shall remain in full force and effect
for the longer of the entire period provided therein or the last day of the
Advisory Period (as the same may be terminated as provided for in the
penultimate sentence of paragraph 3 above).

 

5.

Release by the Executive.

(a)      Release. In consideration of the payments and benefits provided to the
Executive under this Agreement and the Employment Agreement, in connection with
his resignation and after consultation with counsel, the Executive, and each of
the Executive’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company and
any of its subsidiaries, affiliates or predecessors (collectively, the “The
Company Group”) and each of their respective officers, employees, directors,
shareholders and agents from any and all claims, actions, causes of action,
rights, judgments, obligations, damages, demands, accountings or liabilities of
whatever kind or character (collectively, “Claims”), including, without
limitation, any Claims arising under Title VII of the Civil Rights Act of 1964,
the Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act of 1974, the Family Medical Leave Act of 1993, or any other
federal, state, local or foreign law, that the Releasors may have, or in the
future may possess, arising out of the Executive’s employment relationship with
and service as an employee, officer or director of the Company Group, and the
termination of such relationship or service; provided, however, that the release
set forth in this paragraph 5(a) shall not apply to (i) the obligations of the
Company under this Agreement and the applicable post-Resignation Date
obligations of the Company under the Employment Agreement as referenced in
paragraph 4(a) of this Agreement or (ii) any indemnification rights the
Executive may have in accordance with the Company’s governance

 

6

 



instruments or under any director and officer liability insurance maintained by
the Company with respect to liabilities arising as a result of the Executive’s
service as an officer and employee of the Company. The Releasors further agree
that the payments and benefits described in this Agreement (including the
applicable post-resignation obligations of the Company under the Employment
Agreement) shall be in full satisfaction of any and all Claims for payments or
benefits, whether express or implied, that the Releasors may have against the
Company Group arising out of the Executive’s employment relationship or the
Executive’s service as an employee, officer and director of the Company Group
and the termination thereof other than rights under any and all the Company
benefit plans and programs in accordance with the terms of such plans or
programs.

(b)      Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under this Agreement, the
Releasors hereby unconditionally release and forever discharge the Company
Group, and each of their respective officers, employees, directors, shareholders
and agents from any and all Claims that the Releasors may have as of the date
the Executive signs this Agreement arising under the Federal Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive's release of claims arising under ADEA and, the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) days to consider the terms of this
Agreement and to consult with an attorney of his choosing with respect thereto;
(iii) the Executive is providing the release and discharge set forth in this
paragraph 5(b) only in exchange for consideration in addition to anything of
value to which the Executive is already entitled; and (iv) that the Executive
knowingly and voluntarily accepts the terms of this Agreement.

(c)      No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this paragraph 5.

(d)      Claims. The Executive agrees that he has not instituted, assisted or
otherwise participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against any member of the Company Group or any of their
respective officers, employees, directors, shareholders or agents.

 

7

 



 

6.

Release by the Company.

(a)   Release. In consideration of the Executive’s waiver and release of claims
set forth above and the other obligations of the Executive hereunder, the
Company Group, for its, and their respective officers, directors, employees,
shareholders and agents, hereby irrevocably and unconditionally releases and
forever discharges the Executive, his family, his estate, his agents, attorneys,
his heirs, executors, administrators, representatives, successors and assigns
from and against any and all Claims that they may have or in the future may
possess, relating to or arising out of, directly or indirectly, the Executive’s
employment relationship with and service as a director, employee or officer of
the Company Group and the termination of such relationship or service; provided,
however, that this release shall not apply to any of the Executive’s obligations
under this Agreement or any of the applicable post-Resignation Date obligations
of the Executive under the Employment Agreement as referenced in paragraph 4(a)
of this Agreement.

(b)      No Assignment. The Company represents and warrants that no member of
the Company Group has assigned any of the Claims being released under this
paragraph 6.

(c)      Claims. The Company agrees that neither it nor any member of the
Company Group has instituted, assisted or otherwise participated in connection
with, any action, complaint, claim, charge, grievance, arbitration, lawsuit, or
administrative agency proceeding, or action at law or otherwise against the
Executive, any of the Releasors or any of their respective officers, employees,
directors, shareholders or agents.

7.        Revocation. This Agreement may be revoked by the Executive by a
written instrument within the seven (7)-day period commencing on the date the
Executive signs this Agreement (the “Revocation Period”). In the event of any
such revocation by the Executive, all obligations of the parties under this
Agreement shall terminate and be of no further force and effect as of the date
of such revocation. No such revocation by the Executive shall be effective
unless it is in writing and signed by the Executive and received by the Company
prior to the expiration of the Revocation Period.

8.        Effective Date of Agreement. This Agreement shall become effective as
of the date first set forth above.

9.        Death. In the event of the Executive's death, with respect to any
payments, entitlements or benefits payable or due hereunder, references in this
Agreement to, respectively, “the Executive” shall be deemed to refer, where
appropriate, to the Executive's legal representatives or his beneficiary or
beneficiaries.

 

10.

Indemnification.

(a)     The Company agrees that if the Executive is made a party, is threatened
to be made a party to, or otherwise receives any other legal process in, any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”), by reason of the fact that he was a director,
officer, or employee of the Company or was serving at the request of the Company
as director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee

 

8

 



benefit plans, whether or not the basis of such Proceeding is the Executive’s
alleged action in an official capacity while serving as director, officer,
member, employee, or agent, the Executive shall be indemnified and held harmless
by the Company to the fullest extent permitted or authorized by the Company’s
certificate of incorporation and bylaws or, if greater, by the laws of the State
of Delaware, against all cost, expense, liability and loss (including without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement and any cost and fees incurred in
enforcing his rights to indemnification or contribution) reasonably incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even though he has ceased to be a director,
member, employee or agent of the Company or other entity and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company
shall advance the Executive all reasonable costs and expenses incurred by him in
connection with a Proceeding within 20 days after receipt by the company of a
written request for such advance. Such request shall include an undertaking by
the Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

(b)   Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of the Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its board of
directors, independent legal counsel or stockholders) that the Executive has not
met such applicable standard of conduct, shall create a presumption or inference
that the Executive has not met the applicable standard of conduct.

(c)  To the extent that the Company maintains officers’ and directors’ liability
insurance, the Executive will be covered under such policy subject to the
exclusions and limitations set forth therein.

(d)  Any payment to be made by the Company to or on behalf of the Executive
under this paragraph 10 is subject to the provisions of paragraph 19 hereof.

11.     Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail at the respective addresses of the
parties hereto set forth above, or at such other address as may be designated in
writing by either party, and in the case of The Company, to the attention of the
General Counsel of The Company. Any notice given by mail shall be deemed to have
been given three days following such mailing. Copies of all notices to the
Executive shall be given to Grubman Indursky & Shire P.C., 152 West 57th Street,
New York, NY 10019, Attention: Arthur I. Indursky, Esq.

12.     Assignment and Successors. This Agreement may not be assigned by the
Executive or the Company except that the Company may assign this Agreement to
any successor in interest to the Company, provided that such assignee assumes
all of the obligations of the Company hereunder. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, the “the Company” shall
mean the Company as defined above

 

9

 



and any successor to its business and/or assets which by reason hereof assumes
and agrees to perform this Agreement by operation of law, or otherwise.

13.     New York Law. This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof.

14.     No Implied Contract. The parties intend to be bound only upon execution
of a written agreement and no negotiation, exchange of draft or partial
performance shall be deemed to imply an agreement.

15.     Representations of the Company. The Company represents and warrants to
the Executive that the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized on behalf of the Company by the Compensation Committee of the
Board and that all corporate action required to be taken by the Company for the
execution, delivery and performance of this Agreement has been taken. The
Company acknowledges that the Executive has relied upon such representations and
warranties in entering into this agreement.

16.     Entire Understanding; Amendments; Definitions. This Agreement contains
the entire understanding of the parties hereto relating to the subject matter
herein contained, supersedes all prior agreements, understandings and writings
except to the extent specifically provided herein, and can be amended only by a
writing signed by both parties hereto.

17.     Waivers. Waiver by either the Executive or by the Company of any breach
or default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert its or his rights hereunder
on any occasion or series of occasions.

18.     Deductions and Withholdings. All amounts payable under this Agreement
shall be paid less deductions and income and payroll tax withholdings as may be
required under applicable law and any benefits and perquisites provided to the
Executive under this Agreement shall be taxable to the Executive as may be
required under applicable law.

 

19.

Section 409A.

(a)      The Company acknowledges that the Executive is a “specified employee”
as defined and applied in Section 409A of the Internal Revenue Code, as amended
(the “Code”), and as such, may be subject to the imposition of certain excise
taxes, interest and other penalties with respect to amounts or benefits payable
under his Employment Agreement and this Agreement in connection with his
resignation hereunder in the event such payments or other benefits are found to
constitute deferred compensation payments under Section 409A of the Code.
Therefore, notwithstanding anything to the contrary in the Employment Agreement
or this Agreement, as of the Resignation Date, any Termination Payments and
Benefits or other payments due hereunder, that may constitute deferred
compensation payments under Section 409A of the Code may not commence to the
Executive until the Payment Date, except to the

 

10

 



extent any regulations or guidance issued by the Internal Revenue Service under
Section 409A of the Code does not subject such payments or benefits to Section
409A; provided, that any payments in respect of any Cash Amount due to the
Executive under paragraph 2(a) (whether payable in a lump sum or in installments
in accordance with the Company’s regular payroll practices or otherwise) that
were so delayed during such six-month period shall be paid in the aggregate as
soon as administratively practicable following the Payment Date; provided,
further, that the delivery to the Executive of any equity of the Company
pursuant to paragraph 2(a) that was also so delayed during such six-month period
(including, without limitation, any shares of Class B Common Stock due in
payment for any vested Restricted Stock Units), will be delivered to him as soon
as practicable following the Payment Date; and provided, further, that the
Executive, for the six-month period following his termination date, will pay the
full amounts due for any premium or payment (or any portion thereof) which would
be treated as deferred Compensation under Section 409A, that the Company is
required to pay under paragraph 2(a), which amounts will be reimbursed to him in
a lump sum as soon as practicable following the Payment Date.

(b)     Furthermore, if prior to the Payment Date, Section 409A is modified to
allow for any of the payments to be provided hereunder to the Executive to be
made prior to the Payment Date without additional cost to the Executive by
reason of such earlier payments, then all such payments shall be accelerated and
shall be made as promptly as practicable following the release of the
modifications to Section 409A, in accordance with the terms of these
modifications.

(c)  If any provision of this Agreement contravenes any regulations or
Department of Treasury guidance promulgated under Section 409A of the Code, or
could cause any amounts or benefits hereunder to be subject to taxes, interest
or penalties under Section 409A of the Code, the Company may, in its sole
discretion and without the Executive’s consent, modify the Agreement to: (i)
comply with, or avoid being subject to, Section 409A of the Code and avoid the
imposition of taxes, interest and penalties under Section 409A of the Code, and
(ii) maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A of the
Code. This paragraph 19 is not intended to create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under the Agreement will not be subject to interest and penalties
under Section 409A of the Code.

20.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

11

 





21.     Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless otherwise expressly provided
for in this Agreement, the word “including” or ay variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

VIACOM INC.

 

 

 

By:

/s/ Michael D. Fricklas

 

 

Name:

Michael D. Fricklas

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

By:

/s/ Thomas E. Freston

 

 

 

Thomas E. Freston

 

 

 

12

 

 